PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent's Answer.
Claimant seeks $210.00 for reimbursement of tuition for courses taken by claimant for the renewal of her teaching certificate. The grades for the two courses were necessary for claimant to complete the reimbursement request for tuition grants for certificate renewal. The deadline for reimbursement on classes ending June 30, 1988, was July 15, 1988, but claimant did not receive her grades by the deadline and did not submit the reimbursement request to respondent within the proper fiscal year. Therefore, claimant has not been reimbursed for the tuition expenses. The respondent admits the validity and amount of the claim and states that there were sufficient funds expired in the appropriate fiscal year from which the claim could have been paid.
In view of the foregoing, the Court makes an award in the amount sought.
Award of $210.00.